Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 9/2721 has been entered. Claims 2 and 9 have been canceled.  Claims 1, 3-8, and 10 have been amended.  Claims 1, 3-8, and 10 remain pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Omar Alonso Galiano (Reg. No. 65,764) on 9/29/21.

The application has been amended as follows: 
the each blade--.

Claim 7, Line 50 - “stress allowable of the first stage blade” has been changed to --stress allowable value of the first stage blade--.

Allowable Subject Matter
Claims 1, 3-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-8, and 10 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach the control is carried out “by predicting a blade vibration stress value of a certain stage blade of the compressor based on the behavior parameters of the gas turbine such that the predicted blade vibration stress value does not go beyond a blade vibration stress allowable value of the certain stage blade” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, and 3-7.
Additionally, the prior art of record does not teach wherein “two adjacent casing air extraction valves among the four casing air extraction valves are alternatively opened together upon stop” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8.
Additionally, the prior art of record does not teach the control apparatus carries out control “by predicting a blade vibration stress value of a certain stage blade of the compressor based on the behavior parameters of the gas turbine such that the 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        10/4/21

/JESSE S BOGUE/Primary Examiner, Art Unit 3746